EXHIBIT 10.1

FANTEX, INC.

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made as of July 22, 2016
(the “Effective Date”), by and among Fantex, Inc., a Delaware corporation (the
“Company”), and each of those persons and entities, severally and not jointly,
listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto
(the “Schedule of Purchasers”). Such persons and entities are hereinafter
collectively referred to herein as “Purchasers” and each individually as a
“Purchaser.”

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance of 5,933,658 Fantex Sports
Portfolio 1 Units (each, a “Unit,” and, collectively, the “Units”), each Unit
comprised of 0.017 shares of Fantex Series Vernon Davis Convertible Tracking
Stock (“FSVD”), 0.047 shares of Fantex Series EJ Manuel Convertible Tracking
Stock (“FSEM”), 0.015 shares of Fantex Series Mohamed Sanu Convertible Tracking
Stock (“FSMS”), 0.102 shares of Fantex Series Alshon Jeffery Convertible
Tracking Stock (“FSAJ”), 0.043 shares of Fantex Series Michael Brockers
Convertible Tracking Stock (“FSMB”), 0.033 shares of Fantex Series Jack Mewhort
Convertible Tracking Stock (“FSJM” and together with FSVD, FSEM, FSMS, FSAJ and
FSMB, the “Outstanding Tracking Stocks”), and 0.765 shares of Fantex Series
Professional Sports Convertible Tracking Stock (together with the Outstanding
Tracking Stocks, the “Underlying Shares”), on the terms and subject to the
conditions set forth in this Agreement.

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SECURITIES.

2.1 Sale of Units. At the Closing (as defined in Section 3), the Company will
sell to each Purchaser, and each Purchaser will purchase from the Company, the
number of Units set forth opposite such Purchaser’s name on the Schedule of
Purchasers at a purchase price of $10.00 per Unit. The aggregate purchase price
for the Units purchased by each Purchaser is set forth opposite such Purchaser’s
name on the Schedule of Purchasers.

2.2 Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Units that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Units to each of the
Purchasers is a separate sale. The obligations of each Purchaser hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Units such other Purchasers have agreed to purchase.



 

 

SV\1522305.7

--------------------------------------------------------------------------------

 



SECTION 3. CLOSING AND DELIVERY.

3.1 Closing. The closing of the purchase and sale of the Units pursuant to this
Agreement (the “Closing”) shall be held at 10:00 a.m. Pacific Time on the date
hereof at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park,
California 94025, or on such other date and place as may be agreed to by the
Company and the Purchasers (the “Closing Date”). At or prior to the Closing,
each Purchaser shall execute any related agreements or other documents required
to be executed hereunder, dated as of the Closing Date.

3.2 Issuance of the Units at the Closing. At the Closing, the Company shall
issue or deliver to each Purchaser evidence of a book entry position evidencing
the Units purchased by such Purchaser hereunder, registered in the name of such
Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of Units to be purchased by such Purchaser at the
Closing as set forth in the Schedule of Purchasers against payment of the
purchase price for such Units. The name(s) in which the Units are to be issued
to each Purchaser are set forth in the Purchaser Questionnaire in the form
attached hereto as Appendix I (the “Purchaser Questionnaire”), as completed by
each Purchaser, which Purchaser Questionnaire shall be provided to the Company
no later than the Closing Date.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as otherwise described in the Commission Documents (as defined below),
which disclosures qualify these representations and warranties in their
entirety, the Company hereby represents and warrants as of the date hereof to,
and covenants with, the Purchasers as follows:

4.1 Organization and Standing; Subsidiaries. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with power and authority (corporate and other) to
own, lease and operate its properties and conduct its business as presently
conducted and to enter into and perform its obligations under this Agreement,
and has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except where the failure so to qualify or be in good
standing would not have a material adverse effect on the general affairs,
business, prospects, management, financial position, shareholders’ equity or
results of operations of the Company. All of the issued and outstanding shares
of capital stock of the Company have been duly and validly authorized and
issued, are fully paid and non-assessable; and none of the issued and
outstanding shares of capital stock of the Company are subject to any preemptive
or similar rights. The Company has no subsidiaries.

4.2 Corporate Power; Authorization. The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement, sell and issue the Units and carry out and perform
all of its obligations under the this Agreement. This Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’

2

 

 

 

--------------------------------------------------------------------------------

 



rights generally and (ii) as limited by equitable principles generally,
including any specific performance. 

4.3 Issuance and Delivery of the Units. The Units have been duly authorized by
all necessary corporate action of the Company and, when issued to and paid for
by the Purchasers in accordance with the terms of this Agreement, will be valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms. The Underlying Shares have been duly authorized
by all necessary corporate action of the Company, and, when issued to and paid
for by the Purchasers (as part of the issuance and purchase of the Units), will
be validly-issued, fully paid and non-assessable. The Conversion Shares (as
defined below) will, prior to issuance, be duly authorized and reserved for
issuance upon such conversion by all necessary corporate action and such
Conversion Shares, when issued upon such conversion, will be validly issued,
fully paid and non-assessable. The issuance of the Units, the Underlying Shares
and the Conversion Shares is not subject to any preemptive or similar rights.
Assuming the accuracy of the representations made by each Purchaser in Section
5, the offer and issuance by the Company of the Units is exempt from
registration under the Securities Act. 

4.4 Commission Documents; Financial Statements. Deloitte & Touche LLP, which has
certified certain financial statements of the Company, is an independent public
accountant as required by the Securities Act and the rules and regulations
promulgated by the Commission thereunder. As of their respective filing dates
(or, if amended prior to the date of this Agreement, when amended), all
documents (the “Commission Documents”) filed by the Company with the Securities
and Exchange Commission (the “Commission”) pursuant to the Exchange Act of 1934,
as amended (the “Exchange Act”), complied in all material respects with the
requirements of the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder. None of the Commission Documents as of their
respective dates contained any untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company, together with
related schedules and notes, included in the Commission Documents comply in all
material respects with the requirements of the Exchange Act and present fairly
in all material respects the financial position, results of operations and
changes in financial position of the Company as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of the
Act and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein).  

4.5 Capitalization. The authorized capital stock of the Company consists of
1,500,000,000 shares of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”). As of the Effective Date, there are 102,575,200 shares of
Common Stock issued and outstanding. There are no other shares of any other
class or series of capital stock of the Company issued or outstanding. The
Company has no capital stock reserved for issuance, except that, as of the
Effective Date, there are 7,500,000 shares of Common Stock reserved for issuance
pursuant to the Company’s stock incentive plans, of which no shares are issuable
upon the exercise of stock options outstanding on the date hereof. The
Underlying Shares will be convertible at the option of the Company into shares
(the “Conversion Shares”) of the Company’s platform common stock, par value
$0.0001 per share (the “Platform Common Stock”) in accordance with the terms of
the

3

 

 

 

--------------------------------------------------------------------------------

 



Amended and Restated Certificate of Incorporation of the Company (the “Restated
Certificate”) and the applicable Certificate of Designation.

4.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for the filing of a Form D with the Commission under the
Securities Act and compliance with the securities and blue sky laws in the
states and other jurisdictions in which Units are offered and/or sold, which
compliance will be effected in accordance with such laws.

4.7 No Default or Consents. The issue and sale of the Units, the issuance of
Conversion Shares upon conversion of the Underlying Shares, the execution of
this Agreement by the Company and the compliance by the Company with all of the
provisions of this Agreement and the consummation of the transactions herein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject, nor will such action result in
any violation of the provisions of the certificate of incorporation or by-laws
(or other organization documents) of the Company or any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of their properties; and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the issue and sale of
the Units, the issuance of the Conversion Shares upon conversion of the
Underlying Shares or the consummation by the Company of the transactions
contemplated by this Agreement, except for such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase of the Units by the
Purchasers. The Company is not (1) in violation of its certificate of
incorporation or bylaws (or other organization documents) or (2) in violation of
any law, ordinance, administrative or governmental rule or regulation applicable
to the Company, or (3) in violation of any decree of any court or governmental
agency or body having jurisdiction over the Company, or (4) in default in the
performance of any obligation, agreement or condition contained in any bond,
debenture, note or any other evidence of indebtedness or in any agreement,
indenture, lease or other instrument to which the Company is a party or by which
any of them or any of their respective properties may be bound, except, in the
case of clauses (2), (3) and (4), where any such violation or default,
individually or in the aggregate, would not have a material adverse effect on
the general affairs, business, prospects, management, financial position,
shareholders’ equity or results of operations of the Company.

4.8 No Material Adverse Change. Since December 31, 2015, the Company has not
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Commission Documents; and, since
December 31, 2015, (1) there has not been any change in the capital stock or
long-term debt of the Company, (2) there has not been any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, business, prospects, management, financial
position, shareholders’ equity or results of operations of the

4

 

 

 

--------------------------------------------------------------------------------

 



Company, (3) there have been no transactions entered into by, and no obligations
or liabilities, contingent or otherwise, incurred by the Company, whether or not
in the ordinary course of business, which are material to the Company or (4)
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock.

4.9 Sarbanes-Oxley Act. Solely to the extent that the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated in connection
therewith (collectively, “Sarbanes-Oxley”) have been applicable to the Company,
there is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of Sarbanes-Oxley, including Section 402 thereof related to loans and
Sections 302 and 906 thereof related to certifications.

4.10 Intellectual Property. The Company owns or possesses, or can acquire on
reasonable terms, all licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names, patents and patent rights material to carrying on the businesses of
the Company as currently conducted (collectively, “Intellectual Property”), and
the Company has not received any correspondence relating to any Intellectual
Property or notice of infringement of or conflict with asserted rights of others
with respect to any Intellectual Property which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
have or may reasonably be expected to have a material adverse effect on the
general affairs, business, prospects, management, financial position,
shareholders’ equity or results of operations of the Company.

4.11  Disclosure. The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company. To the knowledge of the executive officers of the Company, all due
diligence materials regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company to the Purchasers
upon their request are, when taken together with the Commission Documents, true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

4.12 Contracts. Each franchise, contract or other document of a character
required to be described in the Commission Documents or to be filed as an
exhibit to the Commission Documents under the Securities Act and the rules and
regulations promulgated thereunder (collectively, the “Material Contracts”) is
so described or filed.

4.13  Taxes. All United States federal income tax returns of the Company
required by law to be filed have been filed and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The Company has filed all other tax
returns that are required to have been filed by them pursuant to applicable
foreign, state, local or other law, except insofar as the failure to file such
returns, individually or in the aggregate, would not result in a material
adverse effect on the general affairs, business, prospects, management,
financial position, shareholders’ equity or results of operations of the
Company, and

5

 

 

 

--------------------------------------------------------------------------------

 



have paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company except for such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided. The charges,
accruals and reserves on the books of the Company in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any assessments or re-assessments for additional income tax for any years
not finally determined.

4.14 National Securities Exchanges. The outstanding securities of the Company
are not listed on any national securities exchange.

4.15 Transfer Taxes. There are no transfer taxes or other similar fees or
charges under federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance or sale by the Company of the Units.

4.16 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Units as contemplated herein and the application of the
net proceeds therefrom, or upon issuance of the Conversion Shares upon
conversion of the Underlying Shares, the Company will not be, an “investment
company”, as such term is defined in the Investment Company Act of 1940, as
amended.

4.17 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged; the Company has not
been refused any insurance coverage sought or applied for; and the Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on the Company.

4.18 Price of Securities. The Company has not taken, directly or indirectly, any
action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale of the Units.

4.19 Governmental Permits, Etc. The Company possesses all permits, licenses,
approvals, consents and other authorizations (collectively, “Permits”) issued by
the appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the businesses now operated by the Company; the Company is
in compliance with the terms and conditions of all such Permits and all of the
Permits are valid and in full force and effect; except, in each case, where the
failure so to comply or where the invalidity of such Permits or the failure of
such Permits to be in full force and effect, individually or in the aggregate,
would not have a material adverse effect on the general affairs, business,
prospects, management, financial position, shareholders’ equity or results of
operations of the Company; and the Company has not received any notice of
proceedings relating to the revocation or material modification of any such
Permits.

4.20 Internal Accounting Controls; Disclosure Controls and Procedures.  The
Company maintains a system of internal accounting controls sufficient to provide
reasonable

6

 

 

 

--------------------------------------------------------------------------------

 



assurance that (1) transactions are executed in accordance with management’s
general or specific authorizations; (2) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets; (3)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (4) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Since December 31, 2015, (a) the
Company has not been advised of (1) any significant deficiencies in the design
or operation of internal controls that could adversely affect the ability of the
Company to record, process, summarize and report financial data, or any material
weaknesses in internal controls and (2) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls of the Company, and (b) since that date, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. The Company maintains “disclosure
controls and procedures” (as such term is defined in Rule 13a-15 (e) of the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures are effective

4.21 Foreign Corrupt Practices. Neither the Company nor any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company, has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, or (iv)
made any bribe, unlawful rebate, payoff, influence payment, kickback or other
unlawful payment.

4.22 Labor. No material labor dispute with the employees of the Company exists,
or, to the knowledge of the Company, is imminent. The Company is not aware of
any existing or imminent labor disturbance by the employees of any of its
principal suppliers, manufacturers, customers or contractors, which,
individually or in the aggregate, may reasonably be expected to result in a
material adverse effect on the general affairs, business, prospects, management,
financial position, shareholders’ equity or results of operations of the
Company.

4.23 ERISA. Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is maintained, administered or contributed to by the Company for employees or
former employees of the Company and its affiliates has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”), except to the extent
that failure to so comply, individually or in the aggregate, would not have a
material adverse effect on the general affairs, business, prospects, management,
financial position, shareholders’ equity or results of operations of the
Company. No prohibited transaction, within the meaning of Section 406 of ERISA
or Section 4975 of the Code has occurred with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption.

4.24 Environmental Laws. The Company is not in violation of any statute or any
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, production, disposal or release
of hazardous or toxic substances or relating to

7

 

 

 

--------------------------------------------------------------------------------

 



the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “environmental laws”), owns or operates any
real property contaminated with any substance that is subject to any
environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim,
individually or in the aggregate, would have a material adverse effect on the
general affairs, business, prospects, management, financial position,
shareholders’ equity or results of operations of the Company; and the Company is
not aware of any pending investigation which might lead to such a claim.

4.25 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

4.26 Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Units in the manner specified on Exhibit B attached hereto.

SECTION 5.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

5.1 Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:

(a) Such Purchaser (if an entity) is a validly existing corporation, limited
partnership or limited liability company and has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by this Agreement and to carry out its
obligations hereunder and thereunder, and to invest in the Units pursuant to
this Agreement.

(b) Such Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Units and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. Such Purchaser has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Units, and has conducted and completed its own independent due
diligence. Such Purchaser acknowledges that the Company has made available the
Commission Documents. Based on the information such Purchaser has deemed
appropriate, and without reliance upon any placement agent, it has independently
made its own analysis and decision to enter into this Agreement. Such Purchaser
is relying exclusively on its own sources of information, investment analysis
and due diligence (including professional advice it deems appropriate) with
respect to the execution, delivery and performance of this Agreement, the Units
and the business, condition

8

 

 

 

--------------------------------------------------------------------------------

 



(financial and otherwise), management, operations, properties and prospects of
the Company, including but not limited to all business, legal, regulatory,
accounting, credit and tax matters.

(c) The Units to be received by such Purchaser hereunder will be acquired for
such Purchaser’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Securities
Act, and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Units in
compliance with applicable federal and state securities laws. Such Purchaser is
not a broker-dealer registered with the Commission under the Exchange Act or an
entity engaged in a business that would require it to be so registered. Such
Purchaser understands that the Units are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder.

(d) Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act and agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Units. Such Purchaser acknowledges that such Purchaser
has completed the Purchaser Questionnaire attached hereto as Appendix I and that
the information contained therein is complete and accurate as of the date
thereof and is hereby affirmed as of the Effective Date. Such Purchaser further
acknowledges and agrees that any information that has been furnished or that
will be furnished by or behalf of such Purchaser to evidence such Purchaser’s
status as an accredited investor is accurate and complete, and does not contain
any misrepresentation or material omission. Such Purchaser has determined based
on its own independent review and such professional advice as it deems
appropriate that its purchase of the Units and participation in the transactions
contemplated by this Agreement (i) are fully consistent with its financial
needs, objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Purchaser, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Purchaser’s
charter, by-laws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Purchaser is bound and
(v) are a fit, proper and suitable investment for such Purchaser,
notwithstanding the substantial risks inherent in investing in or holding the
Units.

(e) The execution, delivery and performance by such Purchaser of this Agreement
has been duly authorized and each has been duly executed and when delivered will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.



9

 

 

 

--------------------------------------------------------------------------------

 



(f) Purchaser is not a broker or dealer registered pursuant to Section 15 of the
Exchange Act (a “registered broker-dealer”) and is not affiliated with a
registered broker dealer. Purchaser is not party to any agreement for
distribution of any of the Units.

(g) Such Purchaser understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Units.

(h) Such Purchaser has no present intent to effect a “change of control” of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.

(i) Such Purchaser hereby represents that none of the “Bad Actor” disqualifying
events described in Rule 506(d)(1)(i) to (viii) promulgated under the Securities
Act (each, a “Disqualification Event”) is applicable to such Purchaser or any of
its Rule 506(d) Related Parties, except, if applicable, for a Disqualification
Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. As used
herein, “Rule 506(d) Related Party” means a person or entity that is a
beneficial owner of such Purchaser’s securities for purposes of Rule 506(d) of
the Securities Act. Each Purchaser hereby agrees that it shall notify the
Company promptly in writing in the event a Disqualification Event becomes
applicable to such Purchaser or any of its Rule 506(d) Related Parties, except,
if applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or
(iii) or (d)(3) is applicable.

(j) Such Purchaser did not learn of the investment in the Units as a result of
any general solicitation or general advertising.

(k) Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Units was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(l) Such Purchaser (including any person controlling, controlled by, or under
common control with such Purchaser, as the term “control” is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”)) in connection with the consummation of
the transactions contemplated by this Agreement will not be required to and will
not complete a filing with the U.S. government pursuant to the HSR Act.

(m) Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) (“Short Sales”), of the
securities of the Company during the period commencing as of the time that such
Purchaser was first contacted by the Company, UBS Investment Bank (“UBS”) or any
other person regarding the transactions contemplated hereby and ending
immediately prior to the Effective Date. Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets

10

 

 

 

--------------------------------------------------------------------------------

 



and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Units covered by this Agreement. Other than to other
persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

(n) Purchaser understands that nothing in this Agreement or any other materials
presented to Purchaser in connection with the purchase and sale of the Units
constitutes legal, tax or investment advice. Purchaser has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of the Units.

5.2 Legends. Purchaser understands that, until such time as the Units have been
sold pursuant to an effective registration statement under the Securities Act
covering the Units or the Units may be sold pursuant to Rule 144 under the
Securities Act (“Rule 144”) without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the book
entry notations evidencing the Units and/or the Underlying Shares may bear one
or more legends in substantially the following form and substance:

“THE TRACKING STOCKS COMPRISING THE UNIT(S) REPRESENTED HEREBY ARE NOT
TRANSFERABLE SEPARATELY.

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT AND SUCH OTHER APPLICABLE LAWS.

THESE SECURITIES ARE ALSO SUBJECT TO THE TERMS OF THE UNIT AGREEMENT BETWEEN THE
CORPORATION AND THE TRANSFER AGENT AND REGISTRAR, DATED AS OF JULY 14, 2016, AS
IT MAY BE AMENDED FROM TIME TO TIME (THE “UNIT AGREEMENT”), AND TO THE
CERTIFICATES OF DESIGNATIONS FILED WITH THE SECRETARY

11

 

 

 

--------------------------------------------------------------------------------

 



OF STATE OF THE STATE OF DELAWARE WITH RESPECT TO EACH OF THE TRACKING STOCKS
INCLUDED IN THE UNIT (THE “CERTIFICATES OF DESIGNATIONS”), INCLUDING THE
CERTIFICATE OF DESIGNATIONS FOR FANTEX SERIES PROFESSIONAL SPORTS (THE “FSPS
CERTIFICATE OF DESIGNATIONS”). THE TERMS OF THE UNIT AGREEMENT AND OF THE
CERTIFICATES OF DESIGNATIONS (INCLUDING THE FSPS CERTIFICATE OF DESIGNATIONS)
ARE INCORPORATED BY REFERENCE HEREIN. AS SET FORTH IN THE FSPS CERTIFICATE OF
DESIGNATIONS, THE CORPORATION IS ENTITLED TO RESTRICT THE TRANSFER OF THE
UNIT(S) REPRESENTED BY THIS CERTIFICATE, TO REDEEM IN CASH ALL OF THE SHARES OF
TRACKING STOCKS INCLUDED IN THE UNIT(S) REPRESENTED HEREBY, AND TO IMPOSE OTHER
RESTRICTIONS ON THE OWNERSHIP OF THE UNIT(S) AND THE TRACKING STOCKS INCLUDED IN
THE UNIT(S) UNDER CERTAIN CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO, IN THE
EVENT THAT A PERSON WHO IS A DISQUALIFIED PERSON (AS DEFINED IN THE FSPS
CERTIFICATE OF DESIGNATIONS) IS THE HOLDER OF SUCH UNIT(S), OR OTHER OWNER OR
PROPOSED TRANSFEREE (EACH AS DEFINED IN THE FSPS CERTIFICATE OF DESIGNATIONS) OF
SUCH UNIT(S).”

In addition, book entry notations representing the Units and/or the Underlying
Shares may contain:

(i)Any legend required by the laws of the State of California, including any
legend required by the California Department of Corporations;

(ii)Any legend required by the blue sky laws of any other state to the extent
such laws are applicable to the sale of such Units or Underlying Shares
hereunder; and

(iii)A legend regarding affiliate status of the Purchasers set forth in Schedule
1 hereto, in the form included therein.

5.3 Restricted Securities. Purchaser understands that the Units are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Units may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act. In addition,
Purchaser acknowledges and agrees that the ownership of the Units is subject to
the terms of the Unit Agreement by and between the Company and American Stock
Transfer & Trust Company, LLC, dated July 14, 2016, attached hereto as Exhibit
C, and to the Certificates of Designations previously filed or to be filed with
the Secretary of State of the State of Delaware with respect to each of the
Underlying Shares included in the Units, which Certificates of Designations are
included in the Commission Documents or, in the case of Fantex Series
Professional Sports Convertible Tracking Stock, attached hereto as Exhibit D
(the “FSPS

12

 

 

 

--------------------------------------------------------------------------------

 



Certificate of Designations”). Without limiting the foregoing, Purchaser
acknowledges and agrees that: (i) a Unit cannot be separated into its Underlying
Shares at any time and the Underlying Shares will not be separately transferable
at any time; and (ii) the Company is entitled to restrict the transfer of the
Units, to redeem in cash all of the Underlying Shares and to impose other
restrictions on the ownership of the Units and the Underlying Shares under the
circumstances specified in the FSPS Certificate of Designations.

5.4 Rule 155. 

(a) Without limiting the foregoing, Purchaser acknowledges and agrees that the
Company has notified Purchaser, pursuant to and in satisfaction of the
requirements of Rule 155(c)(4) under the Securities Act, that: (i) the offering
of the Units is not registered under the Securities Act; (ii) the Units will be
“restricted securities” as that term is defined in Rule 144(a)(3) under the
Securities Act and may not be resold unless the Units are registered under the
Securities Act or an exemption from registration is available; (iii) the
protection of Section 11 of the Securities Act is not available to Purchaser in
connection with the Company’s offering of Units; and (iv) a registration
statement for an offering of units of the Company was previously filed by the
Company (the “Original Registration Statement”), and such Original Registration
Statement was withdrawn, effective as of April 27, 2016.

(b) Purchaser acknowledges and agrees that (i) the Company has notified
Purchaser that any material changes to the Company’s business or financial
condition that occurred after the filing of the Original Registration Statement
on April 15, 2016 are disclosed in the Commission Documents filed with the
Commission after April 15, 2016, and (ii) each disclosure document provided by
the Company to Purchaser in the offering of the Units disclosed any such
changes, either directly in such disclosure document or by reference to the
disclosures contained in such Commission Documents.

5.5 Exculpation Among Purchasers. Purchaser acknowledges that it is not relying
upon any other Purchaser, or any officer, director, employee, agent, partner,
member or affiliate of any such other Purchaser, in making its investment or
decision to invest in the Company. Purchaser agrees that neither any Purchaser
nor the respective controlling Persons (as defined below), officers, directors,
partners, agents, or employees of any Purchaser shall be liable to any other
Purchaser for any action heretofore taken or omitted to be taken by any of them
in connection with the purchase of the Units. As used herein, “Person” means any
individual, corporation, partnership, trust, limited liability company,
association or other entity.

SECTION 6. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the sale and issuance of the Units and to
deliver Units to each Purchaser, individually, as set forth in the Schedule of
Purchasers at the Closing, shall be subject to the following conditions to the
extent not waived by the Company:

6.1 Receipt of Payment. The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Units being purchased by such Purchaser at the Closing
as set forth in the Schedule of Purchasers.



13

 

 

 

--------------------------------------------------------------------------------

 



6.2 Representations and Warranties. The representations and warranties made by
the Purchasers in Section 5 hereof shall be true and correct when made, and
shall be true and correct on the Closing Date with the same force and effect as
if they had been made on and as of said date. The Purchaser shall have performed
all obligations and covenants herein required to be performed by them on or
prior to the Closing Date. The information contained in the Purchaser
Questionnaire shall be complete, true and accurate on the Closing Date.

6.3 Share Repurchase. On or prior to the Closing Date, the Company shall have
repurchased, and as of immediately prior to the Closing, the Company shall hold,
all of the Underlying Shares of the Outstanding Tracking Stocks included in the
Units.

SECTION 7. CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.

Each Purchaser’s obligation to accept delivery of the Units and to pay for the
Units shall be subject to the following conditions to the extent not waived by
such Purchaser:

7.1 Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects as of, and as if made on, the date of this Agreement and as of
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. Each of the Company
shall have performed in all material respects all obligations and covenants
herein required to be performed by it on or prior to the Closing Date. 

7.2  Legal Opinion. The Purchasers shall have received an opinion of Latham &
Watkins LLP, special counsel to the Company, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit E.

7.3 Certificate. Each Purchaser shall have received a certificate signed by the
Company’s Chief Executive Officer or the Chief Financial Officer to the effect
that the representations and warranties of the Company in Section 4 hereof are
true and correct in all material respects as of, and as if made on, the date of
this Agreement and as of the Closing Date and that the Company has satisfied in
all material respects all of the conditions set forth in this Section 7.

7.4 Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware.

7.5  Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

7.6 Share Repurchase. On or prior to the Closing Date, the Company shall have
repurchased, and as of immediately prior to the Closing, the Company shall hold,
all of the Underlying Shares of the Outstanding Tracking Stocks included in the
Units.



14

 

 

 

--------------------------------------------------------------------------------

 



SECTION 8. Termination of Obligations to Effect Closing; Effects.

8.1 The obligations of the Company, on the one hand, and the Purchasers, on the
other hand, to effect the Closing shall terminate as follows:

(a) upon the mutual written consent of the Company and Purchasers that agreed to
purchase a majority of the Units to be issued and sold pursuant to this
Agreement;

(b) by the Company if any of the conditions set forth in Section 6 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

(c) by a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 7 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser;

provided, however, that, except in the case of clauses (b) and (c) of this
Section 8.1, the party seeking to terminate its obligation to effect the Closing
shall not then be in breach of any of its representations, warranties, covenants
or agreements contained in this Agreement (including, for the avoidance of
doubt, the Purchaser Questionnaire) if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect the Closing.

8.2 Nothing in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.

SECTION 9. Broker’s feeS.

The Company and each Purchaser (severally and not jointly) acknowledge and agree
that UBS is acting as the Company’s placement agent for the sale of certain of
the Units being offered hereby and will be compensated solely by the Company in
such capacity. Except as set forth in the preceding sentence, the Company and
each Purchaser (severally and not jointly) hereby represent that there are no
other brokers or finders entitled to compensation in connection with the sale of
the Units, and shall indemnify each other for any such fees for which they are
responsible.

SECTION 10. Additional Agreements of the Parties.

10.1 Access to Information. From the date hereof until the Closing, the Company
will make reasonably available to the Purchasers’ representatives, consultants
and their respective counsels for inspection, such information and documents as
the Purchasers reasonably request, and will make available at reasonable times
and to a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company.

10.2  Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Units and to provide a copy thereof, promptly upon request of any
Purchaser. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Units for, sale to the Purchaser at the Closing under

15

 

 

 

--------------------------------------------------------------------------------

 



applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

10.3 Integration. The Company shall not, and shall use their commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in Section 2 of the Securities Act) that will be
integrated with the offer or sale of the Units in a manner that would require
the registration under the Securities Act of the sale of the Units to the
Purchasers, or that will be integrated with the offer or sale of the Units for
purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

10.4 Short Sales. Each Purchaser covenants that neither it nor any affiliates
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales during the period from the date hereof until the earlier of such
time as (i) after the transactions contemplated by this Agreement are first
publicly announced or (ii) this Agreement is terminated in full.

10.5 Securities Laws Disclosure; Publicity. Promptly following the Effective
Date, the Company shall: (i) issue a press release reasonably acceptable to UBS
disclosing the material terms of the transactions contemplated hereby, and (ii)
file a Current Report on Form 8-K (the “8-K”) with the Commission describing the
terms of this Agreement (and including as exhibits to such Current Report on
Form 8-K any agreements required to be filed in connection therewith).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any public filing with
the Commission or any regulatory agency, without the prior written consent of
such Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, except: (a) as required by federal securities law in connection with
the filing of this Agreement with the Commission; (b) the filing of a Form D
with the Commission under the Securities Act and (c) to the extent such
disclosure is required by law, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (c).
As of the time of the filing of the 8-K, no Purchaser shall be in possession of
any material, non-public information received from the Company, any subsidiary
of the Company or any of their respective officers, directors, employees or
agents, pursuant to the transactions contemplated by this Agreement that is not
disclosed in the 8-K, press release or other disclosure by the Company that
complies with the requirements of Regulation FD.

10.6 Confidentiality.  Each Purchaser agrees, severally and not jointly, to use
the same degree of care as such Purchaser uses to protect its own confidential
information for any information obtained in connection with the transactions
contemplated by this Agreement and such Purchaser acknowledges that it will not,
without the prior written consent of the Company, disclose, divulge or use for
any purpose such information except such information that (a) was in the public
domain prior to the time it was furnished to such Purchaser, (b) is or becomes
(through no breach of this Section 10.6 or any other contractual obligation of
confidentiality by such Purchaser) generally available to the public, (c) was in
the possession of, or known by, such Purchaser prior to receipt from the Company
without a breach of any obligation of confidentiality known to such Purchaser to
be owed to the Company, (d) was made known or disclosed to such Purchaser by a
third party without a breach of any obligation of confidentiality such third
party may have to the Company or (e) was independently developed without any use
of the Company’s confidential

16

 

 

 

--------------------------------------------------------------------------------

 



information. In the event that such Purchaser is requested by any governmental
authority or required by law to disclose any information of the Company, such
Purchaser shall, to the extent permitted by applicable law, promptly notify the
Company in writing of such request or requirement and the scope and nature of
disclosure so requested or required so that the Company, at its own expense, may
seek an appropriate protective order or other remedy to protect the
confidentiality of the confidential information and/or take other lawful action
to protect its interests, and the Purchaser, at the Company’s expense, will
provide reasonable assistance to the Company in connection therewith.

SECTION 11. Indemnification.

11.1 Indemnification by the Company. Each of the Company, jointly and severally,
agrees to indemnify and hold harmless each of the Purchasers and each Person, if
any, who controls any Purchaser within the meaning of the Securities Act (each,
an “Indemnified Party”), against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Indemnified Party may become subject
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company ), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based in
whole or in part on any inaccuracy in the representations and warranties of the
Company contained in this Agreement or any failure of the Company to perform
their respective obligations hereunder, and will reimburse each Indemnified
Party for legal and other expenses reasonably incurred as such expenses are
reasonably incurred by such Indemnified Party in connection with investigating,
defending, settling, compromising or paying such loss, claim, damage, liability,
expense or action; provided, however, that the Company will not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon (i) the failure of such Indemnified Party to
comply with the covenants and agreements contained in Section 6 above respecting
sale of the Units (including the Underlying Shares), or (ii) the inaccuracy of
any representations made by such Indemnified Party herein.

11.2 Indemnification by Purchasers. Each Purchaser shall severally, and not
jointly, indemnify and hold harmless the other Purchasers, the Company, each of
its directors, and each Person, if any, who controls the Company within the
meaning of the Securities Act, against any losses, claims, damages, liabilities
or expenses to which the Company, each of its directors or each of its
controlling Persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Purchaser to comply with the covenants and agreements contained in Sections 5
above respecting the sale of the Units (including the Underlying Shares) or (ii)
the inaccuracy of any representation made by such Purchaser herein (including,
for the avoidance of doubt, in the Purchaser Questionnaire), in each case to the
extent, and will reimburse the Company, each of its directors, and each of its
controlling Persons for any legal and other expense reasonably incurred, as such
expenses are reasonably incurred by the Company, each of its directors, and each
of its controlling Persons in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage,

17

 

 

 

--------------------------------------------------------------------------------

 



liability, expense or action. No Purchaser shall be liable for the
indemnification obligations of any other Purchaser.

SECTION 12. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

(a) if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing; and

(b) if to the Company, to:

Fantex, Inc.

330 Townsend Street, Suite 234

San Francisco, CA 94107

Attention: Chief Executive Officer

E-Mail: buck.french@fantex.com

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Patrick Pohlen, Esq. and Jim Morrone, Esq.
Facsimile: (650) 463-2600

E-Mail: patrick.pohlen@lw.com; jim.morrone@lw.com

 

or to such other person at such other place as the Company shall designate to
the Purchasers in writing.

SECTION 13. MISCELLANEOUS.

13.1 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the holders of at least a majority of the
Units.

13.2 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

13.3 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.



18

 

 

 

--------------------------------------------------------------------------------

 



13.4 Replacement of Units. If the Units are certificated and any certificate or
instrument evidencing any Units is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence satisfactory to the
Company and the Company’s transfer agent of such loss, theft or destruction and
the execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Company’s transfer agent for any losses in connection therewith or, if required
by the transfer agent, a bond in such form and amount as is required by the
transfer agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any third-party costs associated with the issuance
of such replacement Units. If a replacement certificate or instrument evidencing
any Units is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

13.5 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

13.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of San Francisco. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City San Francisco for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein

19

 

 

 

--------------------------------------------------------------------------------

 



shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

13.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Any signature page delivered electronically or by facsimile
(including without limitation transmission by.pdf or other fixed image form)
shall be binding to the same extent as an original signature page.

13.8 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

13.9 Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibits and schedules attached hereto, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

13.10 Payment of Fees and Expenses. Each of the Company and the Purchasers shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled. 

13.11 Survival.  The representations, warranties, covenants and agreements made
in this Agreement shall survive any investigation made by the Company or the
Purchasers and the Closing.

13.12 Waiver of Conflicts. Each party to this Agreement acknowledges that Latham
& Watkins LLP, counsel for the Company, has in the past performed and may
continue to perform legal services for certain of the Purchasers in matters
unrelated to the transactions described in this Agreement. Accordingly, each
party to this Agreement hereby (a) acknowledges that they have had an
opportunity to ask for information relevant to this disclosure; (b) acknowledges
that Latham & Watkins LLP represented the Company in the transaction
contemplated by this Agreement and has not represented any individual Purchaser
in connection with such transaction; and (c) gives its informed consent to
Latham & Watkins LLP’s representation of certain of the Purchasers in such
unrelated matters and to Latham & Watkins LLP’s representation of the Company in
connection with this Agreement and the transactions contemplated hereby.

[Signature pages follow]

 



20

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

FANTEX, INC.

 

 

 

By:

Name: Cornell “Buck” French

Title: President and Chief Executive Officer

 

 

 

 



SIGNATURE PAGE TO FANTEX, INC.

SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

 

EXHIBIT A

USE OF PROCEEDS

 

Immediately prior to and contingent upon the Closing, the Company expects to
repurchase an aggregate of 102,454 shares of Fantex Series Vernon Davis
Convertible Tracking Stock, 277,934 shares of Fantex Series EJ Manuel
Convertible Tracking Stock, 88,365 shares of Fantex Series Mohamed Sanu
Convertible Tracking Stock, 603,994 shares of Fantex Series Alshon Jeffery
Convertible Tracking Stock, 255,893 shares of Fantex Series Michael Brockers
Convertible Tracking Stock and 193,534 shares of Fantex Series Jack Mewhort
Convertible Tracking Stock (collectively, the “Repurchased Shares”) from Fantex
Holdings, Inc., a Delaware corporation (the “Parent”), and certain directors and
related persons of the Parent, at a price per share, proportionate to the price
per fractional share of such tracking stocks included in the Units sold pursuant
to this Agreement. As consideration for the Repurchased Shares, upon the
Closing, the Company will pay to the Parent and such directors and related
persons of the Parent an aggregate of approximately $12.5 million out of the
gross proceeds to the Company in this offering.

On February 12, 2016, the Company borrowed $3.3 million from the Parent under a
promissory note bearing interest at 8% per annum to consummate the Company’s
brand contract with Andrew Heaney. On April 28, 2016, the Company borrowed an
additional $9.0 million from the Parent under a promissory note bearing interest
at 8% per annum to consummate the Company’s brand contracts with Kendall Wright,
Terrance Williams and Ryan Shazier. Following the consummation of this offering,
the Company intends to use approximately $12.3 million out of the net proceeds
to it from this offering to repay the principal and any unpaid accrued interest
on these promissory notes.

As consideration for the ABI under the Company’s brand contracts with each of
Allen Robinson, Tyler Duffey, Maikel Franco, Collin McHugh, Jonathan Schoop,
Yangervis Solarte, Kelly Kraft, Scott Langley, Jack Maguire and Kyle Reifers, we
have agreed to pay each one-time cash amounts of approximately $4.60 million,
$2.23 million, $4.35 million, $3.96 million, $4.91 million, $3.15 million, $2.28
million, $3.06 million, $2.07 million and $1.74 million, respectively. These
amounts total, in the aggregate, $32.35 million, and are contingent upon the
Company’s ability to obtain financing. Following payment of the consideration
for the Repurchased Shares, and the repayment of principal and any unpaid
accrued interest on the Company’s promissory notes to the Parent, the Company
intends to use the remaining net proceeds to it from this offering, together
with existing cash and cash equivalents, if necessary, to fund the payment of
the purchase price to each of Allen Robinson, Tyler Duffey, Maikel Franco,
Collin McHugh, Jonathan Schoop, Yangervis Solarte, Kelly Kraft, Scott Langley,
Jack Maguire and Kyle Reifers pursuant to the Company’s brand contracts with
them.

The Company intend to use any remaining net proceeds from this offering and its
existing cash and cash equivalents, together with interest thereon but after
payment of the purchase prices under such brand contracts, for general working
capital to fund the Company’s operations and finance the growth and development
of the Company’s business.



 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

UNIT AGREEMENT

 

THIS UNIT AGREEMENT (this “Agreement”), dated as of July 14, 2016,
between Fantex, Inc., a Delaware corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC, a New York limited liability trust company, as
unit agent (the “Unit Agent”).

 

WHEREAS, the parties entered into that certain Transfer Agency and Registrar
Services Agreement (the “Transfer Agency Agreement”), dated as of April 10,
2015;

 

WHEREAS, the parties now desire to supplement the Transfer Agency Agreement as
more fully described herein;

 

WHEREAS, the Company proposes to sell unit certificates (the “Unit
Certificates”) representing one or more Fantex Sports Portfolio 1 Units
(collectively, the “Units” and, individually, a “Unit”); and

 

WHEREAS, the Company desires that the Unit Agent to act on behalf of the
Company, and the Unit Agent is willing so to act, in connection with the
issuance, registration, transfer, exchange and replacement of the Unit
Certificates, and in this Agreement wishes to set forth, among other things, the
form and provisions of the Unit Certificates and the terms and conditions on
which they may be issued, registered, transferred, exchanged and replaced.

 

NOW THEREFORE, in consideration of the promises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE 1

ISSUANCE OF UNITS AND EXECUTION AND

DELIVERY OF UNIT CERTIFICATES

 

1.1           Issuance of Units.  Upon issuance, each Unit Certificate shall
represent one or more Units. Each Unit consists of 0.017 shares of Fantex Series
Vernon Davis Convertible Tracking Stock, par value $0.0001 per share, 0.047
shares of Fantex Series EJ Manuel Convertible Tracking Stock, par value $0.0001
per share, 0.015 shares of Fantex Series Mohamed Sanu Convertible Tracking
Stock, par value $0.0001 per share, 0.102 shares of Fantex Series Alshon Jeffery
Convertible Tracking Stock, par value $0.0001 per share, 0.043 shares of Fantex
Series Michael Brockers Convertible Tracking Stock, par value $0.0001 per share,
0.033 shares of Fantex Series Jack Mewhort Convertible Tracking Stock, par value
$0.0001 per share, and 0.765 shares of Fantex Series Professional Sports
Convertible Tracking Stock, par value $0.0001 per share (such shares of tracking
stock comprising the Units, the “Unit Securities”). The terms of each Unit
Security are governed by the certificate of designations filed with the
Secretary of State of Delaware with respect to such Unit Security and the
Company’s Amended and Restated Certificate of Incorporation, as may be amended
from time to time.

 



 

 

 

--------------------------------------------------------------------------------

 

 

1.2           Execution and Delivery of Unit Certificates.  Each Unit
Certificate, whenever issued, shall be in registered form substantially in the
form set forth in Exhibit A hereto, shall be dated the date of its
countersignature by the Unit Agent and may have such letters, numbers, or other
marks of identification or designation and such legends or endorsements printed,
lithographed or engraved thereon as the officers of the Company executing the
same may approve (execution thereof to be conclusive evidence of such approval)
and as are not inconsistent with the provisions of this Agreement, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange on which the
Units may be listed, or to conform to usage.  The Unit Certificates shall be
signed on behalf of the Company by any of its present or future chief executive
officers, presidents, senior vice presidents, vice presidents, chief financial
officers, chief legal officers, treasurers, assistant treasurers, controllers,
assistant controllers, secretaries or assistant secretaries.  Such signatures
may be manual or facsimile signatures of such authorized officers and may be
imprinted or otherwise reproduced on the Unit Certificates.  

 

No Unit Certificate shall be valid for any purpose until such Unit Certificate
has been countersigned by the manual signature of the Unit Agent.  Such
signature by the Unit Agent upon any Unit Certificate executed by the Company
shall be conclusive evidence that the Unit Certificate so countersigned has been
duly issued hereunder.

 

In case any officer of the Company who shall have signed any of the Unit
Certificates either manually or by facsimile signature shall cease to be such
officer before the Unit Certificates so signed shall have been countersigned and
delivered by the Unit Agent, such Unit Certificates may be countersigned and
delivered notwithstanding that the person who signed such Unit Certificates
ceased to be such officer of the Company; and any Unit Certificate may be signed
on behalf of the Company by such persons as, at the actual date of the execution
of such Unit Certificate, shall be the proper officers of the Company, although
at the date of the execution of this Agreement any such person was not such
officer.

 

The term “holder” or “holder of a Unit Certificate” as used herein shall mean
any person in whose name at the time any Unit Certificate shall be registered
upon the books to be maintained by the Unit Agent for that purpose.

 

1.3           Issuance of Unit Certificates.  Unit Certificates representing
Units may be executed by the Company and delivered to the Unit Agent upon the
execution of this Unit Agreement or from time to time thereafter.  The Unit
Agent shall, upon receipt of Unit Certificates duly executed on behalf of the
Company, countersign such Unit Certificates and shall deliver such Unit
Certificates to or upon the order of the Company.

 

1.4           Unit Certificate Legend.  Each Unit Security shall bear a legend
in substantially the following form:

 

“The Tracking Stocks comprising the Unit(s) represented HEREBY are not
transferable separately.

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR

 

 

 

--------------------------------------------------------------------------------

 

 

ANY OTHER APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
OTHER SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED,
HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION
WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

THESE SECURITIES ARE ALSO SUBJECT TO THE TERMS OF THE UNIT AGREEMENT BETWEEN THE
CORPORATION AND THE TRANSFER AGENT AND REGISTRAR, DATED AS OF JULY 14, 2016, AS
IT MAY BE AMENDED FROM TIME TO TIME (THE “UNIT AGREEMENT”), AND TO THE
CERTIFICATES OF DESIGNATIONS FILED WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE WITH RESPECT TO EACH OF THE TRACKING STOCKS INCLUDED IN THE UNIT (THE
“CERTIFICATES OF DESIGNATIONS”), INCLUDING THE CERTIFICATE OF DESIGNATIONS FOR
FANTEX SERIES PROFESSIONAL SPORTS (THE “FSPS CERTIFICATE OF DESIGNATIONS”). THE
TERMS OF THE UNIT AGREEMENT AND OF THE CERTIFICATES OF DESIGNATIONS (INCLUDING
THE FSPS CERTIFICATE OF DESIGNATIONS) ARE INCORPORATED BY REFERENCE HEREIN. AS
SET FORTH IN THE FSPS CERTIFICATE OF DESIGNATIONS, THE CORPORATION IS ENTITLED
TO RESTRICT THE TRANSFER OF THE UNIT(S) REPRESENTED HEREBY, TO REDEEM IN CASH
ALL OF THE SHARES OF TRACKING STOCKS INCLUDED IN THE UNIT(S) REPRESENTED BY THIS
CERTIFICATE, AND TO IMPOSE OTHER RESTRICTIONS ON THE OWNERSHIP OF THE UNIT(S)
AND THE TRACKING STOCKS INCLUDED IN THE UNIT(S) UNDER CERTAIN CIRCUMSTANCES,
INCLUDING, BUT NOT LIMITED TO, IN THE EVENT THAT A PERSON WHO IS A DISQUALIFIED
PERSON (AS DEFINED IN THE FSPS CERTIFICATE OF DESIGNATIONS) IS THE HOLDER OF
SUCH UNIT(S), OR OTHER OWNER OR PROPOSED TRANSFEREE (EACH AS DEFINED IN THE FSPS
CERTIFICATE OF DESIGNATIONS) OF SUCH UNIT(S).”

 

ARTICLE 2

SEPARATION OF UNIT SECURITIES AND OTHER MATTERS

 



 

 

 

--------------------------------------------------------------------------------

 

 

2.1           Separation of the Unit Securities.  The Unit Securities will not
be separately transferable at any time.  

 

2.2           Lost, Stolen, Mutilated or Destroyed Unit Certificates.  Upon
receipt by the Unit Agent of an affidavit and/or other evidence reasonably
satisfactory to it and the Company of the ownership of and the loss, theft,
destruction or mutilation of any Unit Certificate and indemnity and/or surety
bond reasonably satisfactory to the Unit Agent and the Company and, in the case
of mutilation, upon surrender of the mutilated Unit Certificate to the Unit
Agent for cancellation, then, in the absence of notice to the Company or the
Unit Agent that such Unit Certificate has been acquired by a bona fide
purchaser, the Company shall execute, and an authorized officer of the Unit
Agent shall manually countersign and deliver, in exchange for or in lieu of the
lost, stolen, destroyed or mutilated Unit Certificate, a new Unit Certificate of
the same tenor and representing Units for a like number of Unit
Securities.  Upon the issuance of any new Unit Certificate under this Section
2.2, the Company may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Unit Agent) in connection
therewith.  Every substitute Unit Certificate executed and delivered pursuant to
this Section 2.2 in lieu of any lost, stolen or destroyed Unit Certificate shall
represent an additional contractual obligation of the Company, and shall be
entitled to the benefits of this Agreement equally and proportionately with any
and all other Unit Certificates duly executed and delivered hereunder.  To the
maximum extent permitted by applicable law, the lost, stolen or destroyed Unit
Certificate shall not be at any time enforceable by anyone.  The provisions of
this Section 2.2 are exclusive and shall preclude (to the extent lawful) all
other rights and remedies with respect to the replacement of mutilated, lost,
stolen or destroyed Unit Certificates.

 

ARTICLE 3

EXCHANGE AND TRANSFER OF UNIT CERTIFICATES

 

3.1           Exchange and Transfer of Unit Certificates.  Upon surrender at the
corporate trust office of the Unit Agent, Unit Certificates representing Units
may be exchanged for Unit Certificates in other denominations representing such
Units or the transfer thereof may be registered in whole or in part; provided
that such other Unit Certificates represent Units for the same aggregate number
of Unit Securities as the Unit Certificates so surrendered.  The Unit Agent
shall keep, at its corporate trust office, books in which, subject to such
reasonable regulations as it may prescribe, it shall register Unit Certificates
and exchanges and transfers of outstanding Unit Certificates, upon surrender of
the Unit Certificates to the Unit Agent at its corporate trust office for
exchange or registration of transfer, properly endorsed or accompanied by
appropriate instruments of registration of transfer and written instructions for
transfer, all in form satisfactory to the Company and the Unit Agent.  No
service charge shall be made for any exchange or registration of transfer of
Unit Certificates, but the Company may require payment of a sum sufficient to
cover any stamp or other tax or other governmental charge that may be imposed in
connection with any such exchange or registration of transfer.  Whenever any
Unit Certificates are so surrendered for exchange or registration of transfer,
an authorized officer of the Unit Agent shall manually countersign and deliver
to the person or persons entitled thereto a Unit Certificate or Unit
Certificates duly authorized and executed by the Company, as so requested.  The
Unit Agent shall not be required to effect any exchange or registration of
transfer which will result in

 

 

 

--------------------------------------------------------------------------------

 

 

the issuance of a Unit Certificate representing a Unit for a fraction of a Unit
Security.  All Unit Certificates issued upon any exchange or registration of
transfer of Unit Certificates shall be the valid obligations of the Company,
evidencing the same obligations and entitled to the same benefits under this
Agreement as the Unit Certificate surrendered for such exchange or registration
of transfer.

 

3.2           Treatment of Holders of Unit Certificates.  The Company, the Unit
Agent and all other persons may treat the registered holder of a Unit
Certificate as the absolute owner thereof for any purpose and as the person
entitled to exercise the rights represented by the Units represented thereby,
any notice to the contrary notwithstanding.

 

3.3           Cancellation of Unit Certificates.  Any Unit Certificate
surrendered for exchange or registration of transfer of the Unit represented
thereby shall, if surrendered to the Company, be delivered to the Unit Agent and
all Unit Certificates surrendered or so delivered to the Unit Agent shall be
promptly canceled by the Unit Agent and shall not be reissued and, except as
expressly permitted by this Agreement, no Unit Certificate shall be issued
hereunder in exchange therefor or in lieu thereof.  The Unit Agent shall deliver
to the Company from time to time or otherwise dispose of canceled Unit
Certificates in a manner satisfactory to the Company.

 

ARTICLE 4

CONCERNING THE UNIT AGENT

 

4.1           Unit Agent.  The Company hereby appoints American Stock Transfer &
Trust Company, LLC as Unit Agent of the Company in respect of the Units and the
Unit Certificates upon the terms and subject to the conditions herein set forth,
and American Stock Transfer & Trust Company, LLC hereby accepts such
appointment.  The Unit Agent shall have the powers and authority granted to and
conferred upon it in the Unit Certificates and hereby and such further powers
and authority to act on behalf of the Company as the Company may hereafter grant
to or confer upon it.  All of the terms and provisions with respect to such
powers and authority contained in the Unit Certificates are subject to and
governed by the terms and provisions hereof.

 

4.2           Conditions of Unit Agent’s Obligations.  The Unit Agent accepts
its obligations herein set forth upon the terms and conditions hereof, including
the following to all of which the Company agrees and to all of which the rights
hereunder of the holders from time to time of the Unit Certificates shall be
subject:

 

(a)          Compensation and Indemnification.  The Company agrees promptly to
pay the Unit Agent the compensation to be agreed upon with the Company for all
services rendered by the Unit Agent and to reimburse the Unit Agent for
reasonable out-of-pocket expenses (including reasonable counsel fees) incurred
without gross negligence, bad faith or willful misconduct by the Unit Agent in
connection with the services rendered hereunder by the Unit Agent.  The Company
also agrees to indemnify the Unit Agent for, and to hold it harmless against,
any loss, liability or expense incurred without gross negligence, bad faith or
willful misconduct on the part of the Unit Agent, arising out of or in
connection with its acting as Unit Agent hereunder, including the reasonable
costs and expenses of defending against any claim of such liability.

 



 

 

 

--------------------------------------------------------------------------------

 

 

(b)          Agent for the Company.  In acting under this Unit Agreement and in
connection with the Unit Certificates, the Unit Agent is acting solely as agent
of the Company and does not assume any obligations or relationship of agency or
trust for or with any of the holders of Unit Certificates or beneficial owners
of Units.

 

(c)          Counsel.  The Unit Agent may consult with counsel satisfactory to
it, which may include counsel for the Company or internal counsel to the Unit
Agent, and the written advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice of such counsel.

 

(d)          Documents.  The Unit Agent shall be protected and shall incur no
liability for or in respect of any action taken or omitted by it in reliance
upon any Unit Certificate, notice, direction, consent, certificate, affidavit,
statement or other paper or document reasonably believed by it to be genuine and
to have been presented or signed by the proper parties.

 

 

(e)          No Liability for Interest.  Unless otherwise agreed with the
Company, the Unit Agent shall have no liability for interest on any monies at
any time received by it pursuant to any of the provisions of this Agreement or
of the Unit Certificates.

 

(f)          No Liability for Invalidity.  The Unit Agent shall have no
liability with respect to any invalidity of this Agreement or any of the Unit
Certificates (except as to the Unit Agent’s countersignature thereon).

 

(g)          No Responsibility for Representations.  The Unit Agent shall not be
responsible for any of the recitals or representations herein or in the Unit
Certificates (except as to the Unit Agent’s countersignature thereon), all of
which are made solely by the Company.

 

(h)           No Implied Obligations.  The Unit Agent shall be obligated to
perform only such duties as are herein and in the Unit Certificates specifically
set forth and no implied duties or obligations shall be read into this Agreement
or the Unit Certificates against the Unit Agent.  The Unit Agent shall not be
under any obligation to take any action hereunder which may tend to involve it
in any expense or liability, the payment of which within a reasonable time is
not, in its reasonable opinion, assured to it.  The Unit Agent shall not be
accountable or under any duty or responsibility for the use by the Company of
any of the Unit Certificates authenticated by the Unit Agent and delivered by it
to the Company pursuant to this Agreement or for the application by the Company
of the proceeds of the Unit Certificates.  The Unit Agent shall have no duty or
responsibility in case of any default by the Company in the performance of its
covenants or agreements contained herein or in the Unit Certificates or in the
case of the receipt of any written demand from a holder of a Unit Certificate
with respect to such default, including, without limiting the generality of the
foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law or otherwise or, except as provided in Section 5.2 hereof, to
make any demand upon the Company.

 

4.3         Resignation, Removal and Appointment of Successors.



 

 

 

--------------------------------------------------------------------------------

 

 

 

(a)          The Company agrees, for the benefit of the holders from time to
time of the Unit Certificates, that there shall at all times be a Unit Agent
hereunder until all the Units have been separated into the Unit Securities or
are no longer outstanding.

 

(b)          The Unit Agent may at any time resign as agent by giving written
notice to the Company of such intention on its part, specifying the date on
which its desired resignation shall become effective; provided that such date
shall not be less than three months after the date on which such notice is given
unless the Company otherwise agrees.  The Unit Agent hereunder may be removed at
any time by the filing with it of an instrument in writing signed by or on
behalf of the Company and specifying such removal and the intended date when it
shall become effective.  Such resignation or removal shall take effect upon the
appointment by the Company, as hereinafter provided, of a successor Unit Agent
(which shall be a bank or trust company authorized under the laws of the
jurisdiction of its organization to exercise corporate trust powers) and the
acceptance of such appointment by such successor Unit Agent.  The obligation of
the Company under Section 4.2(a) shall continue to the extent set forth therein
notwithstanding the resignation or removal of the Unit Agent.

 

(c)          In case at any time the Unit Agent shall resign, or shall be
removed, or shall become incapable of acting, or shall be adjudged a bankrupt or
insolvent, or shall commence a voluntary case under the Federal bankruptcy laws,
as now or hereafter constituted, or under any other applicable Federal or state
bankruptcy, insolvency or similar law or shall consent to the appointment of or
taking possession by a receiver, custodian, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Unit Agent or its property or
affairs, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due, or
shall take corporate action in furtherance of any such action, or a decree or
order for relief by a court having jurisdiction in the premises shall have been
entered in respect of the Unit Agent in an involuntary case under the Federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
Federal or state bankruptcy, insolvency or similar law, or a decree or order by
a court having jurisdiction in the premises shall have been entered for the
appointment of a receiver, custodian, liquidator, assignee, trustee,
sequestrator (or similar official) of the Unit Agent or of its property or
affairs, or any public officer shall take charge or control of the Unit Agent or
of its property or affairs for the purpose of rehabilitation, conservation,
winding up or liquidation, a successor Unit Agent, qualified as aforesaid, shall
be appointed by the Company by an instrument in writing, filed with the
successor Unit Agent.  Upon the appointment as aforesaid of a successor Unit
Agent and acceptance by the successor Unit Agent of such appointment, the Unit
Agent shall cease to be Unit Agent hereunder.

 

(d)          Any successor Unit Agent appointed hereunder shall execute,
acknowledge and deliver to its predecessor and to the Company an instrument
accepting such appointment hereunder, and thereupon such successor Unit Agent,
without any further act, deed or conveyance, shall become vested with all the
authority, rights, powers, trusts, immunities, duties and obligations of such
predecessor with like effect as if originally named as Unit Agent hereunder, and
such predecessor, upon payment of its charges and disbursements then unpaid,
shall thereupon become obligated to transfer, deliver and pay over, and such
successor Unit Agent shall be entitled to

 

 

 

--------------------------------------------------------------------------------

 

 

receive, all monies, securities and other property on deposit with or held by
such predecessor, as Unit Agent hereunder.

 

(e)          Any corporation into which the Unit Agent hereunder may be merged
or converted or any corporation with which the Unit Agent may be consolidated,
or any corporation resulting from any merger, conversion or consolidation to
which the Unit Agent shall be a party, or any corporation to which the Unit
Agent shall sell or otherwise transfer all or substantially all the assets and
business of the Unit Agent, provided that it shall be qualified as aforesaid,
shall be the successor Unit Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto.

 

ARTICLE 5

MISCELLANEOUS

 

5.1         Amendment.  This Agreement may be amended by the parties hereto,
without the consent of the holder of any Unit Certificate, for the purpose of
curing any ambiguity, or of curing, correcting or supplementing any defective
provision contained herein, or making any other provisions with respect to
matters or questions arising under this Agreement as the Company and the Unit
Agent may deem necessary or desirable; provided that such action shall not
materially adversely affect the interests of the holders of the Unit
Certificates.

 

5.2           Notices and Demands to the Company and Unit Agent.  If the Unit
Agent shall receive any notice or demand addressed to the Company by the holder
of a Unit Certificate pursuant to the provisions of the Unit Certificates, the
Unit Agent shall promptly forward such notice or demand to the Company.

 

5.3           Addresses.  Any communication from the Company to the Unit Agent
with respect to this Agreement shall be addressed to American Stock Transfer &
Trust Company, LLC, 6201 15th Avenue, Brooklyn, New York 11219, Attention:
General Counsel, and any communication from the Unit Agent to the Company with
respect to this Agreement shall be addressed to Fantex, Inc., 330 Townsend
Street, Suite 234, San Francisco, California 94107, with a copy (which shall not
constitute notice) to Latham & Watkins LLP, 140 Scott Drive, Menlo Park,
California 94025, Attn: Patrick Pohlen and Jim Morrone.  Each of the Unit Agent
and the Company may specify another address in writing.

 

5.4           Governing Law.  This Agreement and each Unit Certificate issued
hereunder shall be governed by and construed in accordance with the laws of the
State of California.

 

5.5           Persons Having Rights under Unit Agreement.  Nothing in this
Agreement shall give to any person other than the Company, the Unit Agent and
the holders of the Unit Certificates any right, remedy or claim under or by
reason of this Agreement.

 

5.6           Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

 



 

 

 

--------------------------------------------------------------------------------

 

 

5.7           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which as so executed shall be deemed to be an original,
but such counterparts shall together constitute but one and the same instrument.

   

5.8           Inspection of Agreement.  A copy of this Agreement shall be
available at all reasonable times at the principal corporate trust office of the
Unit Agent for inspection by the holder of any Unit Certificate.  The Unit Agent
may require such holder to submit his or her Unit Certificate for inspection by
it.

 

5.9           Transfer Agency Agreement.  Except as set forth herein, all of the
terms and conditions of the Transfer Agency Agreement shall remain in full force
and effect.  In the event of conflicting or additional terms between the terms
of the Transfer Agency Agreement and this Agreement, the terms of this Agreement
shall prevail over those in the Transfer Agency Agreement with respect to the
subject matter hereof.

 

 

[Signature Page Follows]



 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed all as of the day and year first above written.

 

   

Fantex, Inc., as Company

   

   

   

   

By:

   

   

Name:

   

   

Title:

   

   

   

   

   

 

COUNTERSIGNED

   

   

   

American Stock Transfer & Trust Company, LLC, as Unit Agent

   

   

   

   

By:

   

   

Name:

   

   

Title:

   

 

 

 

 

   

 



 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF UNIT CERTIFICATE

 



 

 

--------------------------------------------------------------------------------

 

 

 

Number

U-______

images [fntx20160930ex101af5d86001.jpg]

Units

_____



INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE

 

Fantex Sports Portfolio 1 Units Consisting of 0.017 shares of Fantex Series
Vernon Davis Convertible Tracking Stock,
0.047 shares of Fantex Series EJ Manuel Convertible Tracking Stock,
0.015 shares of Fantex Series Mohamed Sanu Convertible Tracking Stock,
0.102 shares of Fantex Series Alshon Jeffery Convertible Tracking Stock,
0.043 shares of Fantex Series Michael Brockers Convertible Tracking Stock,
0.033 shares of Fantex Series Jack Mewhort Convertible Tracking Stock, and
0.765 shares of Fantex Series Professional Sports Convertible Tracking Stock

THIS CERTIFIES THAT________

IS THE OWNER OF ______ (_____) Units



Each Unit (“Unit”) consists of 0.017 shares of Fantex Series Vernon Davis
Convertible Tracking Stock (“Fantex Series Vernon Davis”), 0.047 shares of
Fantex Series EJ Manuel Convertible Tracking Stock (“Fantex Series EJ Manuel”),
0.015 shares of Fantex Series Mohamed Sanu Convertible Tracking Stock (“Fantex
Series Mohamed Sanu”), 0.102 shares of Fantex Series Alshon Jeffery Convertible
Tracking Stock (“Fantex Series Alshon Jeffery”), 0.043 shares of Fantex Series
Michael Brockers Convertible Tracking Stock (“Fantex Series Michael Brockers”),
0.033 shares of Fantex Series Jack Mewhort Convertible Tracking Stock (“Fantex
Series Jack Mewhort”) and 0.765 shares of Fantex Series Professional Sports
Convertible Tracking Stock (“Fantex Series Professional Sports” and together
with Fantex Series Vernon Davis, Fantex Series EJ Manuel, Fantex Series Mohamed
Sanu, Fantex Series Alshon Jeffery, Fantex Series Michael Brockers and Fantex
Series Jack Mewhort, the “Tracking Stocks”) of Fantex, Inc. (the
“Corporation”).  The Tracking Stocks comprising the Unit(s) represented by this
certificate are not transferable separately.  The rights of the holders of
Tracking Stocks are set forth in Certificates of Designations for each
respective Tracking Stock and in the Corporation’s Amended and Restated
Certificate of Incorporation. This Certificate is not valid until countersigned
and registered by the Transfer Agent and Registrar.



 

--------------------------------------------------------------------------------

 

 

  

IN WITNESS WHEREOF, the said Corporation has caused this certificate to be
signed by its duly authorized officers.

   Dated:  _____

 

                                                                       

 Chief Legal Officer and Secretary

 

   President

 



 

 

--------------------------------------------------------------------------------

 

 

THE TRACKING STOCKS COMPRISING THE UNIT(S) REPRESENTED BY THIS CERTIFICATE ARE
NOT TRANSFERABLE SEPARATELY.

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT AND SUCH OTHER APPLICABLE LAWS.

THIS CERTIFICATE IS ALSO SUBJECT TO THE TERMS OF THE UNIT AGREEMENT BETWEEN THE
CORPORATION AND THE TRANSFER AGENT AND REGISTRAR, DATED AS OF JULY 14, 2016, AS
IT MAY BE AMENDED FROM TIME TO TIME (THE “UNIT AGREEMENT”), AND TO THE
CERTIFICATES OF DESIGNATIONS FILED WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE WITH RESPECT TO EACH OF THE TRACKING STOCKS INCLUDED IN THE UNIT (THE
“CERTIFICATES OF DESIGNATIONS”), INCLUDING THE CERTIFICATE OF DESIGNATIONS FOR
FANTEX SERIES PROFESSIONAL SPORTS (THE “FSPS CERTIFICATE OF DESIGNATIONS”). THE
TERMS OF THE UNIT AGREEMENT AND OF THE CERTIFICATES OF DESIGNATIONS (INCLUDING
THE FSPS CERTIFICATE OF DESIGNATIONS) ARE INCORPORATED BY REFERENCE HEREIN. AS
SET FORTH  IN THE FSPS CERTIFICATE OF DESIGNATIONS, THE CORPORATION IS ENTITLED
TO RESTRICT THE TRANSFER OF THE UNIT(S) REPRESENTED BY THIS CERTIFICATE, TO
REDEEM IN CASH ALL OF THE SHARES OF TRACKING STOCKS INCLUDED IN THE UNIT(S)
REPRESENTED BY THIS CERTIFICATE, AND TO IMPOSE OTHER RESTRICTIONS ON THE
OWNERSHIP OF THE UNIT(S) AND THE TRACKING STOCKS INCLUDED IN THE UNIT(S) UNDER
CERTAIN CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO, IN THE EVENT THAT A PERSON
WHO IS A DISQUALIFIED PERSON (AS DEFINED IN THE FSPS CERTIFICATE OF
DESIGNATIONS) IS THE HOLDER OF SUCH UNIT(S), OR OTHER OWNER OR PROPOSED
TRANSFEREE (EACH AS DEFINED IN THE FSPS CERTIFICATE OF DESIGNATIONS) OF SUCH
UNIT(S).

 



 

 

--------------------------------------------------------------------------------

 

 

The Corporation will furnish without charge to each stockholder who so requests,
a statement of the powers, designations, preferences and relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights.

__________________________________________________________________________________

The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full
according to applicable laws or regulations:

TEN COM – as tenants in common

UTMA  – (Cust)  Custodian   (Minor) 

under Uniform Transfers to Minors Act  (State)

TEN ENT – as tenants by entireties

JT TEN – as joint tenants with right of survivorship and not as tenants

in common

 

Additional abbreviations may also be used though not in the above list.

__________________________________________________________________________________

    FOR VALUE RECEIVED, _________________________________ hereby sell, assign
and transfer unto





 

 

________________________________________________________________________________

(PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE)

________________________________________________________________________________



 

 

--------------------------------------------------------------------------------

 

 

 

___________________________________________________________________________
Units represented by the within Certificate, and do hereby irrevocably
constitute and appoint

 

________________________________________________________________________________________
Attorney

to transfer the said Units on the books of the within-named Corporation with
full power of substitution in the premises.

 

Dated _____________________

 

                                                                                            ___________________________________________________





Signature Guaranteed

 

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF CERTIFICATE OF DESIGNATIONS FOR FANTEX SERIES PROFESSIONAL SPORTS
CONVERTIBLE TRACKING STOCK

 

Fantex, Inc., a corporation organized and existing under the General Corporation
Law of the State of Delaware (the “Corporation”), hereby certifies that the
following resolutions pertaining to the Fantex Series Professional Sports
Convertible Tracking Stock of the Corporation  were adopted by the Board of
Directors of the Corporation (the “Board”) as required by Section 151 of the
General Corporation Law of the State of Delaware (the “DGCL”) at a meeting duly
held by the Board on July 21, 2016.  Capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Corporation’s
Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”). 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board in accordance with the provisions of the Certificate of Incorporation and
Sections 141 and 151 of the DGCL, the Board hereby establishes a new series of
tracking stock of the Corporation, par value $0.0001 per share, which the Board
hereby designates as a “Tracking Series” (as such term is defined in the
Certificate of Incorporation).

RESOLVED FURTHER, that pursuant to the authority expressly granted to and vested
in the Board in accordance with the provisions of the Certificate of
Incorporation and Sections 141 and 151 of the DGCL, the Board hereby fixes (i)
the designation of such Tracking Series as indicated opposite “DESIGNATION”
below, (ii) the number of shares of such Tracking Series as indicated opposite
“NUMBER OF SHARES” below, (iii) the Underlying Assets (as defined in the
Certificate of Incorporation) for such Tracking Series as indicated opposite
“UNDERLYING ASSETS” below, (iv) the conversion rights for such Tracking Series
as indicated opposite “CONVERSION” below and (v) the transfer restrictions and
redemption rights applicable to such Tracking Series as indicated opposite
“Restrictions on Transfer; Redemption in Certain Circumstances” below:

DESIGNATION:

Fantex Series Professional Sports Convertible Tracking Stock (the “Fantex Series
Professional Sports”)

NUMBER OF SHARES:

4,540,443 shares

UNDERLYING ASSETS:

100% of the Corporation’s rights and interest in the Brand Percentage (as
defined in the Brand Contracts (as defined below)) of the Brand Income (as
defined in the Brand Contracts).

 

 

--------------------------------------------------------------------------------

 

 

 

“Brand Contracts” means, collectively, (i) that certain Brand Agreement, by and
between the Corporation, on the one hand, and Ryan Shazier, on the other hand,
dated as of September 23, 2015, as the same may be amended from time to time in
accordance with its terms, (ii) that certain Brand Agreement, by and between the
Corporation, on the one hand, and Terrance Williams, on the other hand, dated as
of September 17, 2015, as the same may be amended

 

 

--------------------------------------------------------------------------------

 

 

from time to time in accordance with its terms, (iii) that certain Brand
Agreement, by and between the Corporation, on the one hand, and Andrew Heaney,
on the other hand, dated as of September 10, 2015, as the same may be amended
from time to time in accordance with its terms, (iv) that certain Brand
Agreement, by and between the Corporation, on the one hand, and Kendall Wright,
on the other hand, dated as of March 26, 2015, as the same may be amended from
time to time in accordance with its terms, (v) that certain Brand Agreement, by
and between the Corporation, on the one hand, and Scott Langley, on the other
hand, dated as of December 21, 2015, as the same may be amended from time to
time in accordance with its terms, (vi) that certain Brand Agreement, by and
between the Corporation, on the one hand, and Kelly Kraft, on the other hand,
dated as of April 1, 2016, as the same may be amended from time to time in
accordance with its terms, (vii) that certain Brand Agreement, by and between
the Corporation, on the one hand, and Kyle Reifers, on the other hand, dated as
of April 18, 2016, as the same may be amended from time to time in accordance
with its terms, (viii) that certain Brand Agreement, by and between the
Corporation, on the one hand, and John Price Maguire, on the other hand, dated
as of April 18, 2016, as the same may be amended from time to time in accordance
with its terms, (ix) that certain Brand Agreement, by and between the
Corporation, on the one hand, and Tyler Duffey, on the other hand, dated as of
March 14, 2016, as the same may be amended from time to time in accordance with
its terms, (x) that certain Brand Agreement, by and between the Corporation, on
the one hand, and Collin McHugh, on the other hand, dated as of April 1, 2016,
as the same may be amended from time to time in accordance with its terms, (xi)
that certain Brand Agreement, by and between the Corporation, on the one hand,
and Jonathan Schoop, on the other hand, dated as of April 1, 2016, as the same
may be amended from time to time in accordance with its terms, (xii) that
certain Brand Agreement, by and between the Corporation, on the one hand, and
Yangervis Solarte, on the other hand, dated as of April 18, 2016, as the same
may be amended from time to time in accordance with its terms, (xiii) that
certain Brand Agreement, by and between the Corporation, on the one hand, and
Maikel Franco, on the other hand, dated as of April 19, 2016, as the same may be
amended from time to time in accordance with its terms, and (xiv) that certain
Brand Agreement, by and between the Corporation, on the one hand, and Allen
Robinson, on the other hand, dated as of April 20, 2016, as the same may be
amended from time to time in accordance with its terms.

 

 

--------------------------------------------------------------------------------

 

 

CONVERSION:

At any time following the two-year anniversary of the date first set forth
above, by resolution of the Board, each share of Fantex Series Professional
Sports may be converted into a number (or fraction) of fully paid and
non-assessable shares of Platform Common Stock equal to the Applicable
Conversion Ratio (as defined in the Certificate of Incorporation).

Restrictions on Transfer; Redemption in Certain Circumstances:

The provisions attached hereto as Annex A are hereby incorporated by reference
in their entirety.

RESOLVED FURTHER, that such Tracking Series shall have such other powers, terms,
conditions, designations, preferences and privileges, relative, participating,
optional and other special rights, and qualifications, limitations and
restrictions thereof as set forth in the Corporation’s Certificate of
Incorporation.

(Signature Page Follows)



 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, FANTEX, INC. has caused this Certificate to be executed by
its President and Chief Executive Officer as of the date first set forth above.

 

FANTEX, INC.

 

By:    
Name:Cornell French
Title:President and Chief Executive Officer





 

 

--------------------------------------------------------------------------------

 

 

Annex A

Restrictions on Transfer; Redemption in Certain Circumstances

(a) Definitions. Capitalized terms used but not defined in this Annex A shall
have the respective meanings ascribed thereto in the Certificate of Designations
to which this Annex A is attached, and in addition for purposes of this Annex A,
the following terms shall have the respective meanings specified below:

(i) “Additional Prohibited Investor” means any individual who has been at any
time arrested in connection with, charged with, indicted for or convicted of
participating (whether directly or indirectly) in, any illegal gambling activity
or any illegal activity in connection with a Gaming Enterprise, or any spouse of
any of such individual.

(ii) “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question.  As used
in the definition of  “Affiliate,” the term "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. 

(iii) “Baseball-Related Tracking Stock” means the Tracking Series referenced in
the Certificate of Designations to which this Annex A is attached.

(iv) “Beneficial Ownership” shall have the meaning set forth in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended, or any
successor rule, and shall also include (to the extent not provided for in Rule
13d-3) (A) the possession of any direct or indirect interest in any security,
including, without limitation, rights to a security deriving from the ownership
of, or control over, depositary or similar receipts relating to such security,
(B) the possession of any direct or indirect interest in any Encumbrance with
respect to any security, and (C) the possession or exercise, directly or
indirectly, of any rights of a security holder with respect to any security.

(v) “Contract” means any note, bond, mortgage, indenture, lease, order,
contract, commitment, agreement, arrangement or instrument, written or
otherwise.

(vi) “Disqualified Person” means any stockholder, other Owner or Proposed
Transferee as to which clause (i) or (ii) of paragraph (c) of this Annex A is
applicable.

(vii) “Encumbrance” means any security interest, pledge, mortgage, lien, charge,
option, warrant, right of first refusal, license, easement, adverse claim of
Ownership or use, or other encumbrance of any kind.

(viii) “Fantex Affiliate” means any Affiliate of the Corporation, including
Fantex Brokerage Services LLC and Fantex Holdings, Inc., and any of their
respective officers and/or directors.



 

 

--------------------------------------------------------------------------------

 

 

(ix) “FBS Accountholder” means any person who opens and maintains a customer
account with Fantex Brokerage Services LLC.

(x) “Gaming Enterprise” means any entity that is engaged, directly or
indirectly, in gambling operations, including, without limitation, online
gambling, casinos, horse and dog race tracks, off-track betting organizations,
gaming enterprises operating on riverboats and Indian reservations, jai alai
frontons and bingo parlors, as well as any entity or Governmental Body that
owns, operates, oversees or otherwise exercises any ownership or managerial
control over any such entity and any subsidiary and/or affiliate of any such
entity as long as any of such subsidiary’s or affiliate’s business objectives
relate directly or indirectly to the gambling function of its parent or
affiliated entity.

(xi) “Governmental Body” means any government or governmental, judicial,
legislative, executive, administrative or regulatory authority of the United
States, or of any State, local or foreign government or any political
subdivision, agency, commission, office, authority, or bureaucracy of any of the
foregoing, including any court or arbitrator (public or private), whether now or
hereinafter in existence.

(xii) “Institutional Owner” means any Owner that is not an individual.

(xiii) “MLB” means Major League Baseball and the Office of the Commissioner of
Baseball.

(xiv) “MLB Affiliated Person” means a person who is an owner (whether direct or
indirect or as sole proprietor, shareholder, member, general or limited partner,
trustee, trust beneficiary or other beneficial owner), officer, director, or
employee (including any player, manager, coach, industry consultant or intern
and regardless of whether full-time, part-time or seasonal) of any of MLB club,
or MLB related entity, or any spouse, parent, child (including legally adopted
children and stepchildren), sibling, other family member or agent of any of the
foregoing.

(xv) “MLB Prohibited Investor” means any MLB Affiliated Person and any Person
controlled by or in common control with any MLB Affiliated Person (or group of
MLB Affiliated Persons) or any trust or similar entity established for the
benefit of any MLB Affiliated Person (or group of MLB Affiliated Persons).

(xvi)  “Ownership” means, with respect to any shares of the Baseball-Related
Tracking Stock, direct or indirect record ownership or Beneficial Ownership. The
term “Owner” means any Person that has or exercises Ownership with respect to
any shares of the Baseball-Related Tracking Stock.

(xvii) “Person” means any individual, estate, corporation, limited liability
company, partnership, firm, joint venture, association, joint stock company,
trust, unincorporated organization, Governmental Body or other entity.

(xviii) “Prohibited Investor” means any Additional Prohibited Investor or any
MLB Prohibited Investor.



 

 

--------------------------------------------------------------------------------

 

 

(xix) “Proposed Transferee” means any Person presenting any shares of the
Baseball-Related Tracking Stock for Transfer into such Person’s name or that
otherwise is or purports to be a Transferee with respect to any shares of the
Baseball-Related Tracking Stock.

(xx) “Redemption Date” means the date fixed by the Board of Directors for the
redemption of any shares of the Baseball-Related Tracking Stock pursuant to this
Annex A.

(xxi) “Transfer” means, with respect to any shares of the Baseball-Related
Tracking Stock, any direct or indirect issuance, sale, gift, assignment, devise
or other transfer or disposition of Ownership of such shares, whether voluntary
or involuntary, and whether by merger or other operation of law, as well as any
other event or transaction (including, without limitation, the making of, or
entering into, any Contract, including, without limitation, any proxy or nominee
agreement) that results or would result in the Ownership of such shares by a
Person that did not possess such rights prior to such event or transaction.
Without limitation as to the foregoing, the term “Transfer” shall include any of
the following that results or would result in a change in Ownership: (A) a
change in the capital structure of the Corporation, (B) a change in the
relationship between two or more Persons, (C) the making of, or entering into,
any Contract, including, without limitation, any proxy or nominee agreement, (D)
any exercise or disposition of any option or warrant, or any event that causes
any option or warrant not theretofore exercisable to become exercisable, (E) any
disposition of any securities or rights convertible into or exercisable or
exchangeable for such shares or any exercise of any such conversion, exercise or
exchange right, and (F) Transfers of interests in other entities. The term
“Transferee” means any Person that becomes an Owner of any shares of the
Baseball-Related Tracking Stock as a result of a Transfer.

(xxii) “Violation” means (i) Ownership by any Prohibited Investor of the
Baseball-Related Tracking Stock or (ii) Ownership by any FBS Accountholder of
more than 10% of the outstanding shares of the Baseball-Related Tracking Stock,
other the Corporation, any Fantex Affiliate or any Institutional Investor.

(b)Requests for Information. If the Corporation has reason to believe that the
Ownership, or proposed Ownership, of any shares of the Baseball-Related Tracking
Stock by any stockholder, other Owner or Proposed Transferee could, either by
itself or when taken together with the Ownership of any other shares of the
Baseball-Related Tracking Stock by any other Person, result in either (i) any
Violation or (ii) Ownership by any Person of more than 10% of the outstanding
shares of the Baseball-Related Tracking Stock, then in each case such
stockholder, other Owner or Proposed Transferee, upon request of the
Corporation, shall promptly furnish to the Corporation such information
(including, without limitation, information with respect to other Ownership
interests and affiliations) as the Corporation may reasonably request to
determine whether the Ownership of, or the exercise of any rights with respect
to, any shares of the Baseball-Related Tracking Stock by such stockholder, other
Owner or Proposed Transferee could result in any Violation.

(c) Rights of the Corporation. If (i) any stockholder, other Owner or Proposed
Transferee from whom information is requested should fail to respond to such
request pursuant to paragraph (b) of this Annex A within the period of time
(including any applicable extension

 

 

--------------------------------------------------------------------------------

 

 

thereof) determined by the Board of Directors, or (ii) whether or not any
stockholder, other Owner or Proposed Transferee timely responds to any request
for information pursuant to paragraph (b) of this Annex A, the Board of
Directors shall conclude that effecting, permitting or honoring any Transfer or
the Ownership of any shares of the Baseball-Related Tracking Stock, by any such
stockholder, other Owner or Proposed Transferee, could result in any Violation,
or that it is in the interest of the Corporation to prevent or cure any such
Violation or any situation which could result in any such Violation, or mitigate
the effects of any such Violation or any situation that could result in any such
Violation, then the Corporation may (A) refuse to permit any Transfer of record
of shares of the Baseball-Related Tracking Stock that involves a Transfer of
such shares to, or Ownership of such shares by, any Disqualified Person, (B)
refuse to honor any such Transfer of record effected or purported to have been
effected, and in such case any such Transfer of record shall be deemed to have
been void ab initio, (C) suspend those rights of stock ownership the exercise of
which could result in any Violation, (D) redeem such shares in accordance with
paragraph (d) of this Annex A, and/or (E) take all such other action as the
Corporation may deem necessary or advisable in furtherance of the provisions of
this Annex A, including, without limitation, exercising any and all appropriate
remedies, at law or in equity, in any court of competent jurisdiction, against
any Disqualified Person. Any such refusal of Transfer or suspension of rights
pursuant to sub-clauses (A), (B) and (C) respectively, of the immediately
preceding sentence shall remain in effect until the requested information has
been received and the Board of Directors has determined that such Transfer, or
the exercise of any such suspended rights, as the case may be, would not
constitute a Violation.

(d) Redemption by the Corporation. Outstanding shares of the Baseball-Related
Tracking Stock shall be subject to redemption by the Corporation, by action of
the Board of Directors, if in the judgment of the Board of Directors such action
should be taken with respect to any shares of the Baseball-Related Tracking
Stock of which any Disqualified Person is the stockholder, other Owner or
Proposed Transferee. The terms and conditions of such redemption shall be as
follows:

(1) the redemption price of the shares to be redeemed pursuant to this paragraph
(d) shall be equal to the par value of such shares;

(2) the redemption price of such shares shall be paid in cash;

(3) if less than all such shares are to be redeemed, the shares to be redeemed
shall be selected in such manner as shall be determined by the Board of
Directors, which may include selection first of the most recently purchased
shares thereof, selection by lot or selection in any other manner determined by
the Board of Directors;

(4)at least 30 days’ written notice of the Redemption Date shall be given to the
record holders of the shares selected to be redeemed (unless waived in writing
by any such holder); provided that the Redemption Date may be the date on which
written notice shall be given to record holders if the cash necessary to effect
the redemption shall have been deposited in trust for the benefit of such record
holders and subject to immediate withdrawal by them upon surrender of the stock
certificates for their shares to be redeemed;



 

 

--------------------------------------------------------------------------------

 

 

(5)from and after the Redemption Date, any and all rights of whatever nature in
respect of the shares selected for redemption (including without limitation any
rights to vote or participate in dividends declared on stock of the same class
or series as such shares), shall cease and terminate and the record holders of
such shares shall thenceforth be entitled only to receive the cash payable upon
redemption; and

(6)such other terms and conditions as the Board of Directors shall determine.

(e)Legends. The Corporation shall, to the extent required by law, note on the
certificates of its capital stock that the shares represented by such
certificates are subject to the restrictions set forth in this Annex A.

 





 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF LEGAL OPINION

 

Ladies and Gentlemen:

We have acted as special counsel to Fantex, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale on the date hereof at the
Closing of up to 5,933,658 Fantex Sports Portfolio 1 Units (the “Units”),
pursuant to that certain Securities Purchase Agreement, dated as of [˜], 2016
(the “Purchase Agreement”), by and among the Company and the persons and
entities listed on Exhibit A thereto (the “Purchasers”). Each Unit consists of
(i) 0.017 shares of Fantex Series Vernon Davis Convertible Tracking Stock of the
Company, par value $0.0001 per share, (ii) 0.047 shares of Fantex Series EJ
Manuel Convertible Tracking Stock of the Company, par value $0.0001 per share,
(iii) 0.015 shares of Fantex Series Mohamed Sanu Convertible Tracking Stock of
the Company, par value $0.0001 per share, (iv) 0.102 shares of Fantex Series
Alshon Jeffery Convertible Tracking Stock of the Company, par value $0.0001 per
share, (v) 0.043 shares of Fantex Series Michael Brockers Convertible Tracking
Stock, par value $0.0001 per share, (vi) 0.033 shares of Fantex Series Jack
Mewhort Convertible Tracking Stock of the Company, par value $0.0001 per share,
and (vii) 0.765 shares of Fantex Series Professional Sports Convertible Tracking
Stock, par value $0.0001 per share (the convertible tracking stocks described in
clauses (i)-(vii), collectively, the “Tracking Stocks”). Each of the Tracking
Stocks is convertible into shares of the Company’s platform common stock, par
value $0.0001 per share (the “Conversion Shares”). The Tracking Stocks included
in the Units are referred to herein as the “Unit Tracking Stocks” and the
Conversion Shares issuable upon conversion of the Unit Tracking Stocks are
referred to herein as the “Unit Conversion Shares.” This letter is furnished
pursuant to Section 7.2 of the Purchase Agreement. Capitalized terms defined in
the Purchase Agreement, used herein and not otherwise defined herein, shall have
the meanings given to them in the Purchase Agreement.

 

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure), and except where
a statement is qualified as to knowledge (in which case we have with your
consent made no or limited inquiry as specified below). We have examined, among
other things, the following:

(a)the Purchase Agreement;

(b) that certain Unit Agreement, dated July 14, 2016, by and between the Company
and American Stock Transfer & Trust Company, LLC; and

(c)The Amended and Restated Certificate of Incorporation, the Certificates of
Designations for each of the Tracking Stocks and the Amended and Restated Bylaws
of the Company (collectively, the “Governing Documents”).

The documents described in subsections (a) through (b) above are referred to
herein collectively as the “Transaction Agreements.”



 

 

--------------------------------------------------------------------------------

 

 

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Company and others,
including the representations and warranties of the Company and the Purchasers
in the Purchase Agreement, and certificates of officers of the Company. We have
not independently verified such factual matters. Whenever a statement herein is
qualified by “to our knowledge” or a similar phrase, it is intended to indicate
that those attorneys in this firm who have rendered legal services in connection
with the transactions contemplated by the Purchase Agreement do not have current
actual knowledge of the inaccuracy of such statement. However, except as
otherwise expressly indicated, we have not undertaken any independent inquiry to
determine the accuracy of any such statement.

Except as otherwise stated herein, we are opining as to the effect on the
subject transaction only of the federal laws of the United States, the internal
laws of the State of California, and in paragraphs 1, 2, 4(b), 4(c) and 5(a) of
this letter, the Delaware General Corporation Law (the “DGCL”), and we express
no opinion with respect to the applicability thereto, or the effect thereon, of
the laws of any other jurisdiction or in the case of Delaware, any other laws,
or as to any matters of municipal law or the laws of any local agencies within
any state. Except as otherwise stated herein, our opinions are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to private placements of capital stock.

Subject to the foregoing and the other matters set forth herein, and except as
set forth in the Transaction Agreements, including the exhibits and schedules
thereto, as of the date hereof:

1.The Company is a corporation under the DGCL, with corporate power and
authority to enter into the Transaction Agreements and perform its obligations
thereunder. With your consent, based solely on certificates from public
officials, we confirm that the Company is validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in the
State of California.

2.The execution, delivery and performance of the Transaction Agreements have
been duly authorized by all necessary corporate action of the Company, and the
Transaction Agreements have been duly executed and delivered by the Company.

3.Each of the Transaction Agreements constitutes a legally valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

4.(a) The Unit Tracking Stocks have been duly authorized by all necessary
corporate action of the Company, and when issued, sold and delivered by the
Company against payment therefor (as part of the issuance and sale of the Units)
in accordance with the terms of the Purchase Agreement, will be validly-issued,
fully-paid and non-assessable; and (b) the Unit Conversion Shares have been duly
reserved, and, if issued upon conversion of one or more of the Unit Tracking
Stocks, will be validly-issued, fully-paid and non-assessable.

5.The execution and delivery of the Transaction Agreements by the Company, and
the issuance and sale by the Company of the Units to the Purchasers pursuant to
the Purchase Agreement on the date hereof, do not on the date hereof: (a)
violate the provisions of

 

 

--------------------------------------------------------------------------------

 

 

the Governing Documents; (b) to our knowledge, violate any federal or State of
California statute, rule or regulation applicable to the Company; or (c) to our
knowledge, require any consents, approvals or authorizations to be obtained by
the Company from, or any registrations, declarations or filings to be made by
the Company with, any governmental authority, under any federal or State of
California statute, rule or regulation applicable to the Company on or prior to
the date hereof that have not been obtained or made.

6.Assuming the truthfulness of the representations of the Purchasers set forth
in the Purchase Agreement and an officer of the Company set forth in a
certificate of such officer delivered to us in connection herewith, the accuracy
of which we have assumed without independent investigation, the Unit Tracking
Stocks will, when issued and delivered against payment therefor pursuant to the
Purchase Agreement, be issued in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the issuance of the Unit Conversion Shares, if issued on the date hereof in
accordance with the terms of the Governing Documents, would also be exempt from
such registration requirements.

Our opinions are subject to:

(a)the effect of bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
or remedies of creditors;

(b)the effect of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith and fair dealing, and the discretion of the court
before which a proceeding is brought;

(c)the invalidity under certain circumstances under law or court decisions of
provisions for the indemnification of or contribution to a party with respect to
a liability where such indemnification or contribution is contrary to public
policy;

(d)we express no opinion with respect to (i) consents to, or restrictions upon,
governing law, jurisdiction, venue, service of process, arbitration, remedies or
judicial relief; (ii) advance waivers of claims, defenses, rights granted by law
or notice, opportunity for hearing, evidentiary requirements, statutes of
limitation, trial by jury or at law, or other procedural rights; (iii) waivers
of broadly or vaguely stated rights; (iv) covenants not to compete;
(v) provisions for exclusivity, election or cumulation of rights or remedies;
(vi) provisions authorizing or validating conclusive or discretionary
determinations; (vii) grants of setoff rights; (viii) provisions to the effect
that a guarantor is liable as a primary obligor, and not as a surety, and
provisions purporting to waive modifications of any guaranty obligation to the
extent such modification constitutes a novation; (ix) provisions for the payment
of attorneys’ fees where such payment is contrary to law or public policy and we
call to your attention the provisions of Sections 1717 and 1717.5 of the
California Civil Code, which limit and create obligations for the payment of
attorneys’ fees; (x) proxies, powers and trusts; (xi) provisions prohibiting,
restricting, or requiring consent to assignment or transfer of any right or
property; (xii) provisions for liquidated damages, default interest, late
charges, monetary penalties, make-whole premiums or other economic remedies to
the extent such provisions are deemed to constitute a penalty; (xiii) provisions
permitting, upon

 

 

--------------------------------------------------------------------------------

 

 

acceleration of any indebtedness, collection of that portion of the stated
principal amount thereof which might be determined to constitute unearned
interest thereon; and (xiv) the severability, if invalid, of provisions to the
foregoing effect;  

(e)the effect of California law, which provides that a court may refuse to
enforce, or may limit the application of, a contract or any clause thereof which
the court finds as a matter of law to have been unconscionable at the time it
was made or contrary to public policy;

(f)we have assumed that the directors of the Company have each complied with all
applicable fiduciary duties, including without limitation, the duties of care
and loyalty, in connection with the Transaction Agreements and the transactions
contemplated thereby;

(g)our opinions as to any Transaction Agreement do not extend to any agreement,
document, exhibit, attachment or form referred to, or incorporated by reference
by, such Transaction Agreement (other than the other Transaction Agreements);
and

(h)we express no opinion as to any provision of the Transaction Agreements
concerning the voting of the Company’s capital stock.

We have assumed that the Transaction Agreements and the transactions
contemplated thereby, including without limitation, the issuance and sale of the
Units, are not void or voidable within the meaning of Section 144 of the DGCL by
reason of subsection (a)(1), (2) or (3) thereof.

With respect to our opinion as to the enforceability of the Transaction
Agreements, we call your attention to the fact that such agreements choose as
governing law the internal laws of the State of California, but pertain to
certain matters of governance of a Delaware corporation. As noted above, this
letter is limited to the effect of the internal laws of the State of California
and with respect to paragraphs 1, 2, 4(b), 4(c) and 5(a) of this letter, the
DGCL, and, with your consent, we express no opinion as to the enforceability of
such agreements to the extent that they may be deemed to conflict with any
Delaware law other than the DGCL.

In rendering the opinion expressed in paragraph 6 above, we have assumed that
the Company is not disqualified from relying on the exemption from the
registration requirements of the Securities Act provided by Rule 506 thereunder
by reason of the provisions of paragraphs (d) or (e) of said Rule 506 (relating
to so-called “bad actors”).

We express no opinion or confirmation as to federal or state securities laws
(except as expressly set forth in paragraph 6), tax laws, antitrust or trade
regulation laws, insolvency or fraudulent transfer laws, antifraud laws,
compliance with fiduciary duty requirements, pension or employee benefit laws,
usury laws or environmental laws (without limiting other laws excluded by
customary practice).

With your consent, we have assumed (a) that the Transaction Agreements have been
duly authorized, executed and delivered by, and constitute legally valid and
binding obligations of, the parties thereto other than the Company, enforceable
against each of them in accordance with their respective terms, and (b) that the
status of the Transaction Agreements as legally valid and binding obligations of
the parties is not affected by any (i) breaches of, or defaults under,
agreements or

 

 

--------------------------------------------------------------------------------

 

 

instruments, (ii) violations of statutes, rules, regulations or court or
governmental orders, or (iii) failures to obtain required consents, approvals or
authorizations from, or make required registrations, declarations or filings
with, governmental authorities, provided that we make no such assumption to the
extent we have specifically opined as to such matters with respect to the
Company herein.

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph. This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or other entity for any
purpose, without our prior written consent, which may be granted or withheld in
our sole discretion.





 

 

--------------------------------------------------------------------------------

 

 

Form of Affiliate Legend

“THESE SECURITIES ARE HELD BY AN AFFILIATE OF THE ISSUER AS DEFINED IN RULE 144
(“RULE 144”) PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE
REQUIREMENTS OF RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM SUCH REGISTRATION.”

 

 

--------------------------------------------------------------------------------